Cullen, J. (concurring):
I am inclined to the opinion that the will directs an equitable conversion of the realty. But if this be not its proper construction, and we assume that as to the realty the executors are only donees of a power in trust, I am of opinion that the statute of 1893 (Chap. 701) applies as well to powers as to trusts. The 1st section reads : “ Ho gift, grant, bequest or devise to religious, educational, charitable or benevolent uses, which shall in other respects be valid under the laws of this State, shall or be deemed invalid by reason *278of the indefiniteness or uncertainty of the persons designated as the-beneficiaries thereunder in the instrument creating the same.” The term “ grant ” as properly includes the creation of a power as it does a direct devise, and is so used in the chapter of the Revised Statutes relating to the creation of powers, and there may be a “ trustee ” of a power as well as of a trust estate. (1 R. S. 734, § 100.) The learned counsel for the appellant concedes that if the executors took a trust estate, then the provisions of the will would be valid under the statute of 1893. In my judgment the same rule obtains in the case of a power as in that of a trust.
The judgment should be affirmed, with costs.
All concurred.
Judgment affirmed, with costs.